   Case: 4:20-cv-01695-NAB Doc. #: 4 Filed: 12/07/20 Page: 1 of 2 PageID #: 15




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                        )
                                                    )
                 Plaintiff,                         )
                                                    )
           v.                                       )         No. 4:20-CV-1695 NAB
                                                    )
 CORIZON, et al.,                                   )
                                                    )
                 Defendants.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon its own motion. Self-represented plaintiff filed this

civil action for money damages on November 30, 2020. However, plaintiff neither paid the $400

court filing fee nor filed a motion to proceed in forma pauperis (or without prepayment of fees or

costs), along with a certified copy of his account statement. See 28 U.S.C. § 1915(a). As such,

the Court will allow plaintiff twenty-one (21) days to either pay the full filing fee or file his motion

to proceed in forma pauperis and account statement. His failure to do so in a timely manner will

result in a dismissal of this action, without prejudice.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

motion to proceed in forma pauperis form for prisoners.

        IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or submit

a motion to proceed in forma pauperis within twenty-one (21) days of the date of this Order.

        IT IS FURTHER ORDERED that if plaintiff files a motion to proceed in forma pauperis,

he must also file a certified copy of his prison account statement for the six-month period preceding

the filing of the complaint.
   Case: 4:20-cv-01695-NAB Doc. #: 4 Filed: 12/07/20 Page: 2 of 2 PageID #: 16




       IT IS FINALLY ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice. If the case is dismissed for non-compliance with this

Order, the dismissal will not count as a “strike” under 28 U.S.C. § 1915(g).




                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 7th day of December, 2020.




                                                2
